United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, ROSELAND POST
OFFICE, Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-1199
Issued: February 8, 2022

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 2, 2021 appellant filed an appeal from a purported February 4, 2021 decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-1199.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 1
This jurisdiction encompasses any final adverse decision issued by OWCP within 180 days of the
date appellant filed her appeal. 2 The case record as transmitted to the Board does not contain a
final adverse decision of OWCP issued within 180 days from the date of docketing of the current

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”
2

appeal.3 The Board notes that the record contains a February 4, 2021 informational letter advising
appellant that the Board’s January 28, 2020 Order Dismissing Appeal 4 was not subject to
reconsideration or appeal. This correspondence does not constitute a final adverse decision by
OWCP.
As there is no final adverse decision issued by OWCP over which the Board may properly
exercise jurisdiction, the Board concludes that the appeal docketed as No . 21-1199 must be
dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-1199 is dismissed.
Issued: February 8, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

Id.

4

On December 4, 2018 appellant sought appeal from a purported June 7, 2018 OWCP decision that was, in fact,
an informational letter. The Clerk of the Appellate Boards assigned Docket No. 19-0533. By order issued January 28,
2020, the Board dismissed appellant’s appeal as there was no final adverse decision issued within 180 days of the date
appellant filed her appeal. Order Dismissing Appeal, J.D., Docket No. 19-0533 (issued January 28, 2020). This order
became final after 30 days of issuance, i.e., on February 27, 2020. See 20 C.F.R. § 501.6(d).

2

